Citation Nr: 1713439	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbosacral spine with spondylolisthesis (low back disability).

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 





ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1994 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the case was subsequently transferred to the Wichita, Kansas RO.

The case was remanded in August 2015 and has been returned for review.  The issue of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to service connection for a left shoulder disability will be remanded. 


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current right shoulder disability.  

2.  For the entire period on appeal, the Veteran's lumbosacral spine disability, has been shown to be productive of functional loss that more nearly approximates forward flexion of the thoracolumbar spine limited to 35 degrees or less.  Ankylosis of the spine has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for the assignment of a rating in excess of 40 percent for the Veteran's DDD of the lumbosacral spine with spondylolisthesis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5239 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

There is no indication in this record of a failure to notify or assist the Veteran to include examination and obtaining medical records.  See Scott v. McDonald, 789 F.3rd 1375(Fed. Cir. 2015); see also Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

Entitlement to Service Connection for a Right Shoulder Disability

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

The Veteran contends that he has bilateral shoulder disabilities that resulted from military service.  

The Veteran's problem with his claim for service connection for a right disability arises with the first element of the Holton/Shedden analysis, which is evidence of current disability.  He has provided no medical evidence to show current diagnoses of the claimed disorders.  

The service treatment records (STRs) do not show any reports, complaints, findings, or diagnoses regarding the shoulders.  There were no noted shoulder disabilities on the December 1993 enlistment examination.  The upper extremities were considered normal on the report of the November 2000 examination that was conducted prior to separation.  

Reviewing post service VA outpatient records, in December 2009, the Veteran was seen follow up for back complaints.  During this treatment he complained of shoulder pain.  There was no specific treatment assigned for the shoulders or a diagnosis given.  

In March 2014, the Veteran reported that he having problems in lifting.  He stated that he had been having left shoulder problems since he was in the military.  An X-ray of the left shoulder was negative.  The diagnosis was tendonitis.  In May 2014, the Veteran reported that he awoke one month (possibly a year ago) with left shoulder pain.  He stated that the left shoulder pain onset was not associated with any obvious trauma.  The diagnosis was left shoulder pain.  Magnetic resonance imaging (MRI) study conducted in June 2014 revealed subdeltoid and subacromial fluid and possible rim rent tear of the supraspinatus insertion.  In October 2014, the Veteran reported that he awoke and felt left shoulder pain, beginning in December 2013.  He denied any prior problems with his left shoulder.  He indicated that he had moved his household but did not strain the shoulder.  The diagnostic assessment was RTC syndrome associated with impingement.  

VA examination was conducted in November 2015.  The diagnoses were left shoulder bicipital tendonitis and impingement syndrome.  There was no diagnosed right shoulder disability.

In a June 2016 addendum, a VA medical examiner reviewed the November 2015 VA examination report.  The examiner stated:

The C&P exam on 12/4/2015 is a thorough and complete exam with excellent records review. It appears the exam has everything except the formal opinion. There is only a one time complaint of a symptom of pain to an unknown shoulder in 2009 after service for which care ultimately was not sought by the veteran. No shoulder condition or even symptoms of either side is documented in the STR. Previously rated and denied SC for a shoulder condition. Later history shows history of no shoulder problem/condition in 2011. In 2013-2014 symptoms occurred when he awoke in the AM to left shoulder. X rays were normal but MRI showed a minor tear at anterior surface insertion of supraspinatus tendon consistent with minor left shoulder impingement. Treated well with steroid injection. There is no chronic condition of left or right shoulder occurring until 2013 with no complaints of either shoulder until 2009. There is no right shoulder condition formally noted. His condition of AC impingement of the left shoulder has no medical nexus to his duties as an infantry man of lifting and carrying large loads. If this was a factor the disorder would have occurred at that time. It is noted he had a physical active employment after service as an animal control officer as well. Bilateral shoulder conditions are not as likely as not had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  

In regard to the right shoulder, as explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of current right shoulder disability upon which to predicate a grant of service connection for the claimed disability.  In this regard, the Veteran has neither provided nor identified any medical evidence showing he actually has a right shoulder disability.  The VA examiner listened to his complaints and symptoms regarding joint pain, however, there are no diagnoses of a right shoulder disability.  

The Board notes that service connection is generally not in order for "mere" pain, rather a diagnosed disorder is generally necessary to establish entitlement.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Therefore, service connection cannot be granted.  Without proof of a current disability, there can be no valid claim.  The appeal is denied. 


Entitlement to a Higher Rating for DDD of the Lumbosacral Spine with Spondylolisthesis

The Veteran contends that his service-connected low back disability is more severe than what is contemplated by his current disability rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5(1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589(1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505(2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997), cert denied, 523 U.S. 1046(1998).

The Veteran's lumbosacral spine disability is currently rated under Diagnostic Code 5239 (spondylolisthesis or segmental instability), based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71 (a).  He is in receipt of a 40 percent rating.

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. 

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Note (1) of the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  Id.

Diagnostic Code 5243 provides a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

VA examination was conducted in September 2009.   The VA examiner noted the Veteran's medical history.  Although the Veteran's claims file was not available, the examiner had access to CPRS.  The Veteran reported that he initially injured his back when struck in the low back by cans of ammunition.  His symptoms included pain that radiated to the lower extremities and numbness in his toes.  He used a cane on the right side.  His pain at that time was 6 on a scale of 1-10, even though he premedicated with Methadone. He also took Vicodin and Etodolac.  He could walk for 5-10 -minutes, and then he had to sit.  He is able to sit for about 60 minutes, and could stand for about 10-20 minutes.  He wore a back brace.  He reported that he had no significant incapacitating episodes in the prior year, although he noted it was hard to get up in the mornings.  He had no significant -flare-ups, because the pain was constant.  He was in sales, but was fired when he relocated.  The Veteran stated that is lack of work in sales was not associated with his low back pain.

The examiner reported that a September 2009 magnetic resonance imaging (MRI) of the lumbar spine showed advanced degenerative disk disease at L4-L5 with bilateral L4 pars intra-articularis defects and grade 1 spondylolisthesis at L4-L5, with resultant moderate to advanced bilateral foraminal encroachment and central canal stenosis.  An August 2009 lumbar spine X-ray show severe degenerative disk disease at L4-L5, with grade 1-2 spondylolisthesis at L4-L5.

On examination, the Veteran was described as a well-developed and well-nourished in a mild degree of acute distress.  His lumbar spine appears flattened in contour, and was nontender to palpation.  The range of motion (ROM) of the lumbar spine was as follows; forward flexion 0-30 degrees, with some pain at the endpoint; extension 0-20 degrees, with pain at endpoint; rotation right and left were 0-30 degrees, each, with minimal discomfort at endpoint; rotation left and right is 0-25 degrees each, with no significant pain.  He was able to heel and toe walk.  

There was no sensory deficit in either foot to sensory testing.  While sitting, on passive leg extension bilaterally there was no pain in either lower extremity or low back.  The examiner noted that this was inconsistent with straight leg raising at 0 degrees, where 'he grimaces and states he has severe low back pain and left lower extremity symptoms.  He had bilateral hamstring tightness, but negative bowstring and Spurling on the left at endpoint of straight leg raising.  The Patrick-Fabre test was negative for bilateral hip joint pathology.  While supine on straight leg raise, he held his leg up in the air at 60 degrees on his own volition, and he did not appear to be in significant discomfort doing so.  There was no change in active or passive range of motion during repeat testing x 3, except as described above.  There was no additional loss of range of motion observed for the lumbar spine due to painful motion, weakness, impaired endurance, incoordination, or instability.  

A VA examination was conducted in August 2011.  The Veteran reported continuing back pain with radiation to the lower extremities.  He used a transcutaneous electrical nerve stimulator (TENS) unit with some benefit.  His medications included Vicodin and Methadone.  He used a cane for support while walking.  He denied that he had job restrictions secondary to the lumbar disorder.  He was unable to mow his yard or perform housework tasks.  The lumbar pain disturbed his sleep.  He was unable to perform repetitive bending or lifting tasks or lift more than 50 pounds.  His walking was restricted to 5-10 minutes at a time.  There had been no physician-prescribed bed rest for lumbar pain in the previous 12 months. 

Examination of the lower extremities revealed no evidence of muscle atrophy.  His muscle strength was 5/5 in all muscle groups of the lower extremities.  Sensation to simple touch and sharp was completely intact in all dermatomes of the lower extremities.  Straight leg raising was not attempted secondary to degree of back and knee pain.  There was no focal tenderness, abnormal spinal contour, muscle spasm or guarding noted.  The ROM was flexion 25 degrees out of 90 degrees. Extension 15 degrees out of 30 degrees.  Bilateral lateral flexion was 25 degrees out of 30 degrees.  Bilateral lateral rotation was 20 degrees out of 30 degrees.  All active motion is accompanied by significant pain.  Repetitive range of motion testing was not done secondary to marked degree of limitation of lumbar flexion and degree of pain. 

VA examination was conducted in February 2012.  The Veteran did not report to the clinic using a cane.  He stated that he wore a back brace but was not wearing it that day.  He stated that his wife had to help him in the house because of his back pain.  He stated that he could not do the usual things' because of his back pain.  He stated that he could stand for a while and then sit for a while.  He reported he could stand for 15 minutes and sit for 20-30 minutes at a time.  He stated that he could walk at his own pace for 15 minutes.  He reported his back pain as chronic and daily and denied flares.  He stated that he previously worked as a cashier at Walmart until he was laid off because of missing work for clinic appointments. 

On examination, the ROM was flexion 55 degrees with pain; extension 15 degrees; bilateral lateral flexion was 20 degrees; and bilateral lateral rotation was 25 degrees.  Flexion was accompanied by pain.  Repetitive range of motion testing was the same.  There was no guarding of motion, muscle spasm, or muscle atrophy.  Straight leg raising was negative on each side.  There was no noted radiculopathy.  

During this examination, the Veteran demonstrated gross and fine motor skills of the upper extremities.  With appropriate distraction, he was observed to sit at the end of the exam table and pull his jeans back on without pain and with good coordination.  He was observed to put his shoes and socks on with little effort and without grimacing or expressing other indicators of pain.  The ability to bend at the waist to reach shoes and socks on the floor also demonstrated a forward flexion of the lower back at a greater degree than previously described.  

Social Security Administration (SSA) records were received in September 2014.  The Veteran reports his limitations as a function of his various disabilities, to include his back.  In this regard his was unable to lift over 10 pounds.  Further, there were certain activities that were limited, to include, lifting, squatting, bending, standing, reaching, kneeling, sitting, and walking.  

VA examination was conducted in November 2015.  The Veteran reported that his pain had increased.  He is only able to walk around a store once before having to rest.  He is able to walk a flight of stairs and only able to drive an hour before having to rest.  His medications included Etodolac.  

His gait is normal.  The Veteran was able to demonstrate walking 150 feet from the waiting room to the examination room without any problems. Veteran was able to sit in the examination room chair without any difficulties, he did not require assistance to sit or stand. Veteran was able to get up onto the examination table and get off the examination table without any problems.  Forward flexion was 0-90 degrees; extension, 0-30 degrees; bilateral lateral flexion, 0-25 degrees; and bilateral rotation, 0-30 degrees.  There was pain noted on bilateral lateral flexion.  There was no loss of motion on repetitive testing. 

On neurological examination, the Veteran's muscle bulk was considered normal.  There was no atrophy of the muscles noted in the extremities.  Muscle strength was 5/5 in the upper extremities proximal and distal groups.  Similarly, in the lower extremities his strength was 5/5 in the proximal and distal groups.  His reflexes were 2+ in the biceps, brachioradialis, triceps, the knee jerks, and ankle jerks.  On forward bending, he started having pain around 35 degrees.  On extension, he started complaining of pain at 15 degrees.  On lateral flexion he complained of pain at 30 degrees.  He was able to walk on heels and toe.  He complained of pain in the toes when he tried to walk on his toes.  Tandem was normal.  There was no back tenderness or spasm noted on examination.  Plantars were downgoing.  Straight leg raising showed on the left about 40 degrees.  On the right he could go up to 60 degrees.  The examiner commented that overall, the Veteran has a history of chronic back pain without any clear objective finding to suggest radiculopathy on examination.  He also had some limitation of the movement because of the back pain. 

The Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 40 percent at any time during the appeal period.

First, an increased rating is not warranted with respect to limitation of motion under the General Rating Formula.  In short, the Board can find no evidence in the record indicating ankylosis of the Veteran's spine, as is required for a rating in excess of 40 percent.  The most recent VA examination report, from November 2015, indicates a negative response with regard to ankylosis, and there is no indication of ankylosis in any of the voluminous VA outpatient or inpatient treatment records.  As such, there is no basis for a higher rating under the General Rating Formula.  38 C.F.R. § 4.71 (a).

Second, the Board finds that the Veteran's IVDS has not been shown to be productive of incapacitating episodes of such frequency as would justify a higher schedular rating.  See id. at Diagnostic Code 5243.  For purposes of rating disability under Diagnostic Code 5243, Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.  In this case, while the Veteran has medically-documented IVDS with a history of flare-ups, there is no indication in the record of physician-prescribed bedrest specifically on account of IVDS for at least 6 weeks over a 12-month period.  There is thus no credible evidence demonstrating that his IVDS results in incapacitating episodes that would warrant a 60 percent rating.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbosacral spine disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465(1994).  In this case, however, the competent medical evidence offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In fact, the Veteran's contentions were taken into consideration when assigning the current 40 percent rating throughout the course of the appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's DDD of the lumbosacral spine, more nearly approximates the criteria for a 40 percent rating throughout the entire period of the appeal.  The preponderance of the evidence is therefore against a rating in excess of 40 percent.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected lumbosacral spine disability is so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  See Thun v. Peake, 22 Vet. App. 111(2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321 (b)(1) as "governing norms" (including marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the Veteran's lumbosacral spine disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's lumbosacral spine disability is productive of limitation of motion, difficulty with prolonged standing or lifting, painful motion, stiffness, weakness, disturbance of locomotion, altered gait, and flare-ups, including incapacitating episodes of IVDS.  The rating assigned for this condition fully contemplates the symptomatology described above.  In sum, it cannot be said that the available schedular evaluation for the specific disability on appeal is inadequate.

The Board observes also that, even if the available schedular evaluation for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In short, he has not been hospitalized for his back pain.  Moreover, while his disability does affect his employability, the Board notes that he has already been awarded a TDIU, and there is nothing in the record to indicate that his lumbosacral disability causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363(1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As noted above, the Veteran has reported limitation of motion, difficulty with prolonged standing or lifting, painful motion, stiffness, weakness, disturbance of locomotion, and altered gait, all of which have impacted his ability to work.  However, these symptoms are explicitly considered in his schedular evaluation.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321 (b)(1), have not been met. 



ORDER

Entitlement to a right shoulder disability is denied.

Entitlement to a rating in excess of 40 percent for the Veteran's chronic lumbosacral strain with spondylolysis defect L5 and spina bifida occulta defect, S1, is denied. 


REMAND

The Veteran claims that he has a left shoulder disability that had its onset during military service.  Pursuant to the August 2015 remand, VA examinations were conducted in November 2015 to obtain nexus opinions regarding any shoulder disability.  A VA examiner determined that the Veteran's left shoulder disability was unrelated to military service.  In providing his rationale, the examiner did not refer to the Veteran's contentions regarding ongoing shoulder symptoms since service discharge.  See March 2014 VA outpatient report.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined a VA compensation examination and opinion were inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.

VA medical records show that the Veteran reported a history of psychiatric hospitalization in 2011 at the state hospital in Pueblo, Colorado (which involved homicidal ideation).  It does not appear that these records have been associated with the e-file.   

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the e-file the 2011 records that pertain to his psychiatric treatment from the State Hospital in Pueblo, Colorado. 

2.  The RO must provide the Veteran's e-file to an appropriate medical examiner with the necessary expertise for supplemental comments (addenda) concerning the nature and etiology of the left shoulder disability. 

The examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the left shoulder disorders are etiologically related to the Veteran's period of active service.  The examiner should provide a detailed explanation for the opinion.

Because the Veteran is competent even as a lay person to report symptoms of left shoulder difficulties, the examiner must specifically address the Veteran's report of any manifestation during his active service in determining whether any disability is related to military service. 

An examination is only required if deemed necessary by the examiner. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the e-file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for relevant medical and other history.  Review includes considering this remand. 

3.  Thereafter, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


